NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



LORI THERESA GRIFFIN,                        )
                                             )
               Appellant,                    )
                                             )
v.                                           )      Case No. 2D17-4271
                                             )
STATE OF FLORIDA,                            )
                                             )
               Appellee.                     )
                                             )

Opinion filed May 4, 2018.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Lori T. Griffin, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


               Affirmed.


VILLANTI, CRENSHAW, and BLACK, JJ., Concur.